             Case 4:20-cr-00300-HSG Document 19 Filed 09/23/20 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     LISA MA
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Lisa_Ma@fd.org
 7

 8   Counsel for Defendant Allen
 9

10                                IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                           Case No.: CR 20–300 HSG
15                   Plaintiff,                           NOTICE OF APPEARANCE
16            v.                                          Court:          Courtroom 2, 4th Floor
17    JAMES DAVID ALLEN, II
18                   Defendant.
19

20         The Federal Public Defender was previously appointed as counsel for defendant in the above

21   captioned action. Pursuant to Criminal Local Rule 44-2 (a), undersigned counsel, Assistant Federal

22   Public Defender Lisa Ma, enters their general appearance as lead counsel for defendant. Counsel’s

23   contact information is listed above.

24

25

26

27

28

     NOTICE OF APPEARANCE
     ALLEN, CR 20–300 HSG
                                                      1
             Case 4:20-cr-00300-HSG Document 19 Filed 09/23/20 Page 2 of 2



 1

 2
          Dated:    September 23, 2020           Respectfully submitted,
 3
                                                 STEVEN G. KALAR
 4                                               Federal Public Defender
                                                 Northern District of California
 5
                                                           /S
 6                                               LISA MA
                                                 Assistant Federal Public Defender
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE
     ALLEN, CR 20–300 HSG
                                             2
